DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-26 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 1: The last 3 lines recite “ignites the air-fuel mixture as the detonation wave travels around the annular combustion chamber thereby generating thrust force that causes rotation of the axial drive shaft to drive the electrical generator to produce electrical energy.”  It appears some structure is missing from the claim that states how the thrust causes rotation of the axial drive shaft. A lot is implied in the claim, but for clarity it should be explicitly recited.  For example, the claim does not state how the axial drive shaft rotates. Further adding a limitation explicitly reciting that the thrust propels the at least one rotary detonation rocket engine to turn the shaft would further clarify the claim.
Regarding claim 13: Line 5 recites “a fuel supply”. However, a first and second fuel supply have both been introduced in claim 1. Therefore, it is unclear if this is the same or a different fuel supply from the first two fuel supplies. 
Regarding claim 14: Line 2 recites “a fuel source”.  However, a first and second fuel supply have both been introduced in claim 1 and “a fuel supply” is introduced in claim 13.  With all these as potential fuel sources it is unclear if they are meant to be the same or different fuel sources/supplies. 
The remaining claims are rejected due to their dependency on a rejected claim. 
Allowable Subject Matter
Claims 1-26, as best understood, would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action.
The following is a statement of reasons for the indication of allowable subject matter.
The prior art of record does not explicitly teach, suggest, or render obvious, at least to the skilled artisan, the rotary detonation rocket engine generator of claim 1, specifically comprising:
	wherein the at least one pulse detonation combustion chamber is configured such that the oxidizer-fuel mixture detonates following ignition and creates a detonation wave that travels along the at least one pulse detonation chamber to the annular combustion chamber and ignites the air-fuel mixture as the detonation wave travels around the annular combustion chamber thereby generating thrust force that causes rotation of the axial drive shaft to drive the electrical generator to produce electrical energy, in the context of the other components in the claim.
	The closest prior art, Tangirala et al. (US 2007/0180815), teaches in Fig. 3 two pulse detonation combustion chambers 102 and 320 that feed into an additional main combustion chamber 104 (akin to the instant annular combustion chamber).  However, combustion chamber 104 is not annual and the combustion in chamber 104 is not carried out “as the detonation wave travels around the annular combustion chamber”.  Thus, instant claim 1 differs from the closest prior art. 
	Claims 2-26 are allowed due to their dependency on claim 1. 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SEAN GUGGER whose telephone number is (571)272-5343. The examiner can normally be reached M-Th 9:00am - 5:00pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, T.C. Patel can be reached on 571 272 2098. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SEAN GUGGER/Primary Examiner, Art Unit 2832